IN THE SUPREME COURT OF THE STATE OF IDAHO

                                               Docket No. 48335

AMY J. ERICKSON,                    )
                                    )
   Petitioner/Respondent,           )                         Boise, May 2022 Term
                                    )
v.                                  )                          Opinion Filed: December 14, 2022
                                    )
JOSHUA ERICKSON                     )                         Melanie Gagnepain, Clerk
                                    )
   Respondent/Appellant.            )
____________________________________)

        Appeal from the District Court of the Fourth Judicial District of the State of
        Idaho, Ada County. Annie McDevitt, Magistrate Judge. Gerald F. Schroeder,
        Senior District Judge.

        The district court decision is affirmed in part, reversed in part, and remanded.

        Rainey Law Office, Boise, attorney for Appellant. Rebecca Rainey argued.

        Eismann Law Offices, Nampa, attorney for Respondent. Ryan Martinat argued.
                          _________________________________

BEVAN, Chief Justice.
        This appeal concerns the proper legal standards for assessing discovery sanctions against
trial counsel, and for proving the character of property during divorce proceedings. Appellant Josh
Erickson argues the magistrate court erred by applying the community property presumption to
three retirement accounts1 he owned prior to marriage. Josh2 argues that he failed to produce
documents during discovery that could have established these accounts were his separate property
because the Respondent, Amy Erickson, did not give timely notice that she was seeking an interest
in the retirement accounts. Josh argues the magistrate court then imposed inequitable sanctions at
trial for his alleged discovery violations by preventing him from presenting evidence relevant to


1
  The three accounts are referred to as: the Capital One/E-Trade Roth IRA, the Capital One/E-Trade Individual
Account, and the T-O Engineer’s 401k account. Although the parties and lower courts often refer to the accounts
collectively as “retirement accounts,” we note that the E-Trade Individual Account is actually an investment account.
2
  We use each party’s first name for ease of reference since both had the same surname when the divorce petition was
filed.
                                                         1
the claims Amy was permitted to make outside the discovery window. Josh appealed the magistrate
court’s decision to the district court, which affirmed. Josh now appeals to this Court. Amy cross-
appeals the district court’s denial of her request for attorney fees.
                          I. FACTUAL AND PROCEDURAL BACKGROUND
       Josh and Amy were married on September 29, 2017. At the time of marriage, Josh worked
for Slayden Construction in Spokane, Washington. Before marriage, Josh worked for T-O
Engineers from 2012 to 2014, and McMillan and Associates from 2014 to shortly before his
marriage in 2017. On February 12, 2019, less than two years after their marriage, Amy filed for
divorce citing irreconcilable differences. As to the parties’ property, Amy’s petition pleaded that
“community property and incurred community debts . . . should be determined, valued and
equitably divided between the petitioner and the respondent as provided in Idaho Code Section 32-
712 as amended.” She also sought that “[t]he separate property of the respondent should be
identified and confirmed to be the separate property of the respondent.”
       Josh filed an answer, requesting that the parties’ respective separate property and debt be
confirmed to them, and the parties be awarded an equitable division of their community property
and debt. Soon after, the magistrate court entered a scheduling order setting the trial date for
September 10, 2019. The order required several things of both parties. First, the order designated
that all discovery be completed no later than 42 days before trial, which was July 30, 2019. It also
required the parties to “comply with the automatic disclosure provisions set forth in Idaho Rules
of Family Law Procedure 401,” including the admonition that “failure to do so may, in the [c]ourt’s
discretion, subject the non-compliant party to sanctions, including those sanctions set forth in
Idaho Rules of Family Law Procedure Rules 444 and 447 [now Rule 417].” The order also required
the parties to file a pretrial memorandum “no later than 7 days before the pre-trial conference.”
(Emphasis in original.) Finally, as relevant to this appeal, the magistrate court ordered “[t]he
parties and their respective counsel shall appear before this [c]ourt on August 22, 2019 at
1:30 PM for a pre-trial conference.” (Emphasis in original.)
       As the magistrate court ordered, under Idaho’s Family Law Procedural Rules (Rules), both
Amy and Josh are required to make mandatory disclosures to each other “within 35 days after the
filing of a responsive pleading.” I.R.F.L.P. 401(a). Of note here, Josh had to provide “complete
copies of the following documents”:


                                                   2
                  (2) all monthly or periodic bank, checking, savings, brokerage, and security
           account statements in which any party has or had an interest for the period
           commencing 6 months prior to the filing of the petition and through the date of the
           disclosure; [and]
                   (3) all monthly or periodic statements and documents showing the value of
           all pension, retirement, stock option, and annuity balances, including Individual
           Retirement Accounts, 401(k) accounts, and all other retirement and employee
           benefits and accounts in which any party has or had an interest for the period
           commencing 6 months prior to the filing of the petition and through the date of the
           disclosure, or if no monthly or quarterly statements are available during this time
           period, the most recent statements or documents that disclose the information . . . .
I.R.F.L.P. 401(f)(2) and (3) (emphasis added).
           Aside from the mandatory disclosure required by the Rules, Amy served discovery requests
on Josh. Regrettably, other than a few pages of documents attached to an affidavit filed by Amy’s
counsel, the record contains no responses from Josh to Amy’s request for production.3 From what
we can glean from the record available, Amy apparently requested that Josh produce “all physical
evidence relating to [his] retirement plans.” Josh’s answer conveyed that he produced documents
related to his retirement accounts in response to the discovery request and previously via
mandatory disclosures. Whatever documents Josh produced were not made part of the record, but
it appears they were deficient, given that Amy’s counsel sent a meet and confer letter to Josh’s
counsel on June 21. The letter stated that Josh’s response failed to include documents for these
accounts and time periods:
           a. E-Trade Securities Individual4 – September 29, 2017 through and including
              October 31, 2018.
           b. E-Trade Securities – Individual – April 1, 2019 through current.
           c. E-Trade Securities – ROTH IRA – September 29, 2017 through and including
              September 30, 2018.
           d. McMillen Jacobs Associates, Inc., 401K – September 29, 2017 through and
              including September 30, 2018.
           e. T-O Engineers 401K – September 29, 2017 through and including September
              30, 2018.


3
    Josh’s answers to Amy’s interrogatories are included as an exhibit in the record.
4
  Josh had two Capital One accounts. During these proceedings, E-Trade bought out Capital One, resulting in a name
change of each account. As mentioned above, the accounts are referred to as the Capital One/E-Trade Roth IRA and
the Capital One/E-Trade Individual Account. However, the lower courts continued to refer to the accounts together as
the “Capital One Accounts.”
                                                            3
        f. JUB 401K – No documents produced.
A subsequent email from Josh’s counsel explained that some documents were produced in
response; however, they are not in the record. On appeal, Amy contends “the discovery supplement
was still deficient in relation to [the request for documents related to Josh’s retirement plans or
investment account]. Josh had failed to produce many of the documents requested in Amy’s
counsel’s June 21st letter.”
        As required by the magistrate court’s scheduling order, Amy filed her pretrial
memorandum seven days before the pretrial conference. Josh did not file his pretrial memorandum
until nearly six hours after the pretrial conference. In Amy’s memorandum, she explained that she
was seeking an interest in Josh’s retirement accounts:
        The parties disagree on the character of certain assets as to whether such asset is
        community property or separate property. The respondent has several investment
        and retirement accounts. The respondent has moved significant amounts of money
        around between bank accounts, retirement accounts, and investment accounts
        during the marriage. The source of the transferred funds is not known, which
        thereby calls into question the character of the asset as to whether it is community
        or separate property.
        ....
        The petitioner asserts that funds in the parties’ joint bank accounts, retirement
        accounts, and investment accounts were comingled as explained above. The
        respondent appears to claim that the investment accounts and retirement accounts
        are his separate property. The respondent has the burden of proof to show that the
        retirement accounts and investment accounts are his separate property. In Batra v.
        Batra, 135 Idaho 388, 395, 17 P.3d 889 (Ct. App. 2001), the Idaho Court of Appeals
        cited the law on commingling as follows:
                 Where the parties have commingled their separate and community
                 funds in a bank account, and treat them as one, it all becomes
                 community property. Gapsch v. Gapsch, 76 Idaho 44, 277 P.2d 278
                 (1954). The commingling doctrine is a special application of the
                 general presumption that all property acquired during the marriage
                 is community property. Houska v. Houska, 95 Idaho 568, 512 P.2d
                 1317 (1973). The party who asserts that the property is separate has
                 the burden of persuasion, and must prove the property is separate
                 with reasonable certainty and particularity.5



5
 On appeal, Josh claims “[f]ive days prior to trial” Amy disclosed she would seek a community property interest in
Josh’s retirement accounts, also terming it an “eve-of-trial revelation.” In truth, Amy alleged in her pretrial
memorandum filed on August 15, seven days before the pretrial conference, that Josh “moved significant amounts of
money around between bank accounts, retirement accounts, and investment accounts during marriage,” challenging
                                                        4
         Attached to Amy’s pretrial memorandum was a property and debt schedule that confirmed
that she was seeking a community property interest in all of Josh’s retirement accounts. At first,
Amy only sought a $22,907 equalization payment; however, the property and debt schedule
admitted as an exhibit at trial increased that amount to $53,915.94. Josh’s late-filed pretrial
memorandum did not address Amy’s commingling claims, nor did it attempt to trace his separate
property, or include a property and debt schedule.
         The pretrial conference was held as scheduled. Amy and her counsel appeared, while
neither Josh nor his trial counsel appeared. As a result, the conflicting claims over the accounts
listed in the meet and confer letter were not discussed and the conference was of little utility. On
the eve of trial, September 9, 2019, the magistrate court held another pretrial conference hearing
via telephone at Josh’s counsel’s request. Both counsel participated. Josh asked for a continuance
based on his concern that Amy submitted a property and debt schedule claiming a “$61,000
equalization payment” that was never mentioned during the mandatory disclosures or during the
informal discovery requests. Amy responded that she had no information on Josh’s retirement
accounts during discovery; thus, she could not provide detailed schedules about her claims. But
Amy suggested her pretrial memorandum put Josh on notice of her position (as set forth above)
that Josh had commingled bank accounts, retirement accounts, and investment accounts, placing
the burden on Josh to prove each was separate property. Amy claimed Josh was trying to provide
proof at the last minute by disclosing many items as exhibits that had not been previously disclosed
in discovery.
         The magistrate court declined to continue the trial, explaining:
         I’m inclined to go forward with trial tomorrow. I find that [Josh] has been put on
         notice. It would strike me as though he may be in a different position if the surprise
         was that there was a separate property claim. But, nonetheless, it also sounds like
         there’s [sic] opportunities – the pretrial conference is really an opportunity to try to
         vet this stuff out, and it wasn’t utilized as such.
         As mentioned above, Josh’s mandatory disclosures are not in the record and, as noted, the
discovery requests and responses in the record are incomplete. That said, the portion of the
discovery responses included in the record show that Amy requested documents related to Josh’s




the character of the assets more than two weeks before trial. It was Josh who then waited until the eve of trial to object
to Amy’s claims.
                                                            5
retirement accounts during the discovery period, even if she failed to affirmatively state her
intention to pursue a community property claim at that time.
        During trial, the magistrate court issued an order limiting the admissible evidence at trial
to documents timely disclosed during discovery. The court also prohibited Josh from testifying on
matters relating to items requested in discovery by Amy, which were not produced by Josh. The
court explained:
        [Josh], it’s your burden to make a separate property claim. In this situation, you’re
        trying to make a separate property claim, but yet you failed to provide the
        information that was requested to support your separate property claim in
        discovery.
        Therefore, while I would allow [Josh] to testify extremely broadly about such
        matters, we’re getting to a very specific – we’re trying to basically circumvent what
        I see is your failure to disclose and remedy it through [Josh’s] testimony, because
        we’re getting very specific on certain dates and dollar amounts and times and where
        things came from.
        So I’m going to exclude the testimony with regards to the questions now, the two
        that you’ve asked, of where the specific documents supporting those deposits – or
        where those deposits came from.
        At trial, Amy testified that she “was never allowed to have knowledge about what was
going on with [the parties’] finances” during the marriage, and that she was unaware Josh had
moved money from their joint checking account to his retirement accounts. Amy testified that
when she asked Josh for bank statements in discovery, he replied “[t]he account was closed and
he didn’t have access to them.” Amy obtained the bank statements herself and testified that Josh
had made withdrawals from the joint checking account which went to the Capital One retirement
accounts. She also said the earliest statement received from Josh in discovery was from January
2018. Amy denied knowing how much money was in the accounts before marriage.
        Josh admitted he deposited money from his Capital One accounts into the joint checking
account, and deposited money from the joint checking account into his Capital One accounts. He
explained that he moved the extra money from the joint checking account into his Capital One
accounts to earn a better interest rate. Josh testified that during the marriage, the difference between
the money he deposited and withdrew between the joint checking account and his retirement
account was “$100 or $150.”
        The magistrate court issued an oral ruling a short time after trial. Relative to the Capital
One accounts (also known as E-Trade IRA and Individual accounts), the court held:

                                                   6
       [T]here was no evidence presented as to the balance of either Capital One account
       at the date of marriage, which is 9-29-2017. The earliest balance we have is January
       2018, which was post marriage. . . . The respondent must prove his separate
       property claim with reasonable certainty and particularity. The respondent has not
       met his burden, as he did not establish the balance of the accounts prior to marriage.
       Alternatively, respondent commingled these funds with what became their joint
       checking account . . . . Respondent withdrew money from the Capital One accounts
       and deposited the money into the joint account for joint expenses.
       But what’s more relevant to the commingling issue is that he took money from the
       community US Bank account and deposited it into the Capital One accounts. He
       testified he did this when they had extra money in the US Bank account, and stated
       he put the money in what he called a savings until he needed it. This comingled the
       accounts.
       Respondent has not met his burden of proving his separate property claim through
       accounting evidence or direct tracing. Therefore, the Capital One accounts is [sic]
       community property and shall be divided 50/50.
       As for the T-O Engineers 401(k), the magistrate court determined that it had a zero balance
as of the date of marriage, and as of May 23, 2019, the balance was $21,867.35. The court found
that any positive balance on the account occurred during marriage, as such, it was community
property that would be divided 50/50.
       The magistrate court entered a judgment of divorce awarding Amy a one-half interest in
the E-Trade IRA, the E-Trade Individual account, and the T-O 401(k). Josh apparently filed a
motion for reconsideration, a motion for amendment of findings of court, motion for new trial
and/or amendment of judgment; however, none of these documents are in the record. On December
11, 2019, the magistrate court denied Josh’s motions. The magistrate court affirmed its prior
rulings, and held that the E-Trade IRA, the E-Trade Individual account, and the T-O 401(k) were
community property reiterating that Josh failed to meet his burden of establishing them as separate
property. The magistrate court determined that Josh commingled the accounts and he failed to
sufficiently trace his personal property with reasonable certainty and particularity. As for Josh’s
claim that he was unaware of Amy’s assertion that Josh’s separate property was community
property, the court explained:
       On September 9, 2019, the parties requested a status conference. Both parties
       appeared by phone. Josh requested a continuance of the September 10, 2019, trial
       date. Josh stated that Amy had failed to timely disclose her community property
       interest in Josh’s retirement funds. Amy responded by referencing Josh’s failure to
       disclose relevant retirement account information during discovery. She further
       stated that she disclosed her interest in the retirement accounts within her August
                                                 7
       15th Pretrial Memorandum. Had Josh raised his pre-trial disclosure concerns at the
       Pre-Trial conference, the [c]ourt could have addressed the issues weeks before trial.
       Amy objected to a continuance on the eve of trial and the [c]ourt denied Josh’s
       request. The [c]ourt reasoned that Josh received notice of Amy’s community
       property claim.
       Josh filed a timely notice of appeal to the district court. Except for Amy supplementing the
record before us with her Respondent’s Brief, there are no filings from the proceedings that took
place before the district court in the record. The district court entered its opinion on appeal
affirming the magistrate court. The district court summarized Josh’s arguments as:
       1. The magistrate erred by forcing [Josh] to go to trial, excluding his exhibits
          which were not disclosed within the court’s scheduling order, and restricting
          his testimony as a discovery sanction.
       2. The magistrate erred by classifying [Josh’s] Capital One Roth IRA and
          Individual Retirement [sic] account, as well as his T-O Engineers 401(k), as
          community property.
       The district court first determined that the magistrate court did not abuse its discretion in
imposing sanctions against Josh, limiting the admissibility of several documents and Josh’s
testimony about those documents because Josh violated the scheduling order. The district court
recognized that Amy had requested information on Josh’s retirement account statements from the
date of the marriage and had not received a response by the time she filed her mandatory
disclosures. Amy also made Josh aware in her pretrial memorandum that she believed Josh had
commingled the accounts. The district court found that Josh had an adequate opportunity to address
these allegations during the pretrial conference, but he did not attend or file his own timely pretrial
memorandum.
       Next, the district court addressed the magistrate court’s classification of Josh’s retirement
accounts as community property. The district court found that the magistrate court correctly
applied the community property presumption to Josh’s Capital One accounts given Josh’s
testimony he had moved money between the joint bank account and the retirement accounts, as
well as his failure to provide the account balance as of the date of marriage. The district court
reasoned that Josh’s attempt to shift the burden of proving which funds were his separate property
among commingled accounts to Amy conflicted with Idaho law and that Josh was required to
prove “with reasonable certainty and particularity” which portion of the funds remained his
separate property. The district court held absent evidence of the Capital One account balance


                                                  8
before marriage and a full accounting of the account activity during the marriage, Josh’s separate
property could not be readily identified.
       The district court also affirmed the magistrate court’s characterization of the T-O Engineers
401(k) as community property because the account had a zero balance at the time of marriage, and
the account value increased during the marriage, even though Josh had not worked with T-O
Engineers during the marriage and he testified that only his employer could contribute to the
account. Although Amy was the prevailing party, the district court denied Amy’s request for
attorney fees after concluding that she provided no authority or argument to support her request.
Josh filed a notice of appeal. Amy cross-appealed the district court’s denial of her attorney fees.
                                       II. ISSUES ON APPEAL
1.     Did the district court err in holding the magistrate court did not abuse its discretion
       imposing sanctions against Josh at trial?
2.     Did the district court err in affirming the magistrate court’s application of the community
       property presumption to the retirement accounts at issue?
3.     Did the district court err in affirming the magistrate court’s determination that Josh failed
       to prove that the three retirement accounts at issue were his separate property?
4.     Did the district court abuse its discretion in declining to award Amy attorney fees below?
5.     Is Amy entitled to attorney fees on appeal?
                                    III. STANDARD OF REVIEW
       When this Court reviews the decision of a district court sitting in its capacity as an appellate
court, the standard of review is as follows:
               The Supreme Court reviews the trial court (magistrate) record to determine
       whether there is substantial and competent evidence to support the magistrate’s
       findings of fact and whether the magistrate’s conclusions of law follow from those
       findings. If those findings are so supported and the conclusions follow therefrom
       and if the district court affirmed the magistrate’s decision, we affirm the district
       court’s decision as a matter of procedure.
              Thus, this Court does not review the decision of the magistrate court.
       Rather, we are procedurally bound to affirm or reverse the decisions of the district
       court.
Med. Recovery Servs., LLC v. Eddins, 169 Idaho 236, 494 P.3d 784, 789–90 (2021) (quoting
Medrain v. Lee, 166 Idaho 604, 607, 462 P.3d 132, 135 (2020)).
       “The characterization of property as either community or separate presents a mixed
question of law and fact.” Papin v. Papin, 166 Idaho 9, 24, 454 P.3d 1092, 1107 (2019) (quoting
Kawamura v. Kawamura, 159 Idaho 1, 3, 355 P.3d 630, 632 (2015)). “Although the manner and
                                           9
method of acquisition of property are questions of fact for the trial court, the characterization of
an asset in light of the facts found is a question of law over which we exercise free review.” Id.

                                            IV. ANALYSIS
A.      The district court did not err in affirming the discovery sanctions the magistrate court
        imposed against Josh.
        This appeal, and the issues before us, are largely grounded in resolving this initial question:
Did the magistrate court abuse its discretion in the way it handled Josh’s attempted use of untimely
produced evidence at trial? We hold that the district court did not err in affirming the magistrate
court’s exercise of discretion
        At trial, the magistrate court restricted admissible evidence to only those documents that
were properly disclosed during discovery. The magistrate court found Josh maintained exclusive
access to his retirement account information and failed to disclose that data to Amy within the
established discovery deadlines. To avoid prejudice to Amy, the court required Josh to establish
his separate property interest with only the documents that had been properly disclosed in a timely
manner.
        On intermediate appeal, the district court found this limitation, which it characterized as a
discovery sanction, was not an abuse of discretion because the magistrate court (1) perceived its
ability to limit testimony and exhibits as discretionary and (2) acted within the outer boundaries of
its discretion when it elected to sanction Josh. Citing Idaho Rules of Civil Procedure 16(e)(1) and
37(B)(2)(A)(ii), the district court affirmed the magistrate court’s decision to prohibit specific
testimony about dates and dollar amounts supporting any separate property claim by Josh where
documents had not been provided in discovery. Rule 16(e)(1) states: “The court may sanction any
party or attorney if a party or attorney: (A) fails to obey a scheduling or pretrial order; (B) fails to
appear at a scheduling or pretrial conference; (C) is substantially unprepared to participate in a
scheduling or pretrial conference; or (D) fails to participate in good faith.” I.R.C.P. 16(e)(1). In
addition, Rule 37 permits a court to sanction a party by “prohibiting the disobedient party from
supporting or opposing designated claims or defenses, or from introducing designated matters in
evidence.” I.R.C.P. 37(B)(2)(A)(ii). We note that the magistrate court’s scheduling order also
specifically referenced the rules governing family law proceedings relative to potential sanctions
for violating the mandatory disclosure requirements or discovery rules. See I.R.F.L.P. 417 (2022).


                                                  10
       “In Idaho, two general rules guide a trial court in imposing sanctions. The trial court must
[1] balance the equities by comparing the culpability of the disobedient party with the resulting
prejudice to the innocent party and [2] consider whether lesser sanctions would be effective.”
Noble v. Ada Cnty. Elections Bd., 135 Idaho 495, 499–500, 20 P.3d 679, 683–84 (2000) (internal
quotation and citation omitted). Josh argues that both parties failed to meet discovery deadlines,
and when balancing the equities of the two violations, the magistrate court abused its discretion by
failing to acknowledge Amy’s noncompliance. Josh extends this argument to the district court,
arguing that the district court erred in affirming that abuse.
       Josh maintains Amy inadequately disclosed that she would be claiming a $50,000
equalization payment to reflect community interest in the accounts owned by Josh before marriage.
He maintains that his alleged discovery violations—failing to establish account balances as of the
date of marriage and failing to provide documents of his accounts—were both harmless and
substantially justified given Amy’s failure to make any claim to the accounts Josh owned before
marriage during discovery. Josh maintains that he had no reason to believe there would be any
dispute over these accounts and so to produce documents showing the amount of funds would have
been irrelevant and unnecessary.
       Josh’s position fails to account for two things. First, his argument is defeated by his failure
to include Amy’s discovery requests or his or her responses in the record on appeal; thus, the full
extent of Amy’s requests for his retirement account information during discovery is unknown. We
also have no way to determine the extent to which Josh provided adequate answers or disclosures
to Amy in this case. Instead, we have only the meet and confer letter and later statements by Amy’s
counsel. We also have the magistrate court’s findings that Josh failed to provide adequate
information about his private accounts on time. As to Amy’s supposed failure to make her claims
to Josh’s separate property known, Amy claims that because Josh did not produce many of the
documents relating to his retirement accounts until July 15, 2019, she did not have the necessary
information to form a position about the retirement accounts when she responded to Josh’s
discovery. Further, as the magistrate court found, Josh handled the parties’ finances during
marriage. Thus, Amy only discovered that certain money was moved around by Josh after
receiving his discovery responses or obtaining the bank records herself. Without an
adequate record on appeal to support the appellant’s claims, we will not presume error. Rather,
“the missing portions of that record are to be presumed to support the action of the trial
                                                  11
court.” Groveland Water & Sewer, Dist. v. City of Blackfoot, 170 Idaho 53, 505 P.3d 722, 728
(2022) (citations omitted).
       Second, the magistrate court’s scheduling order required Josh to provide: “all monthly or
periodic bank, checking, savings, brokerage, and security account statements,” as well as “all
monthly or periodic statements and documents showing the value of all pension, retirement, stock
option, and annuity balances, including Individual Retirement Accounts, 401(k) accounts, and all
other retirement and employee benefits and accounts in which any party has or had an interest for
the period commencing 6 months prior to the filing of the petition. . . .” (Quoting I.R.F.L.P.
401(f)(2) and (3) (emphasis added). “All” means all. Thus, Josh’s subjective belief about Amy’s
failures in discovery or in mandatory disclosures does nothing to justify his own failure to
adequately respond to discovery requests or mandatory disclosures. Put another way, Josh cannot
unilaterally determine what he believes to be relevant and only respond to discovery in a limited
way, particularly considering the sweeping mandate of the magistrate court’s scheduling order that
all documents be produced automatically.
       As recognized by the district court, Josh was in the best position to know whether he had
a separate property claim. This is especially true given Amy’s testimony that Josh controlled nearly
all the family finances during marriage and her allegation that Josh regularly moved money
between the accounts without giving Amy access to the joint checking account until months after
their marriage.
       Josh tries to shift his evidentiary burdens to Amy, suggesting that the magistrate court
should have sanctioned Amy for failing to timely disclose she would be seeking an interest in his
retirement accounts. Josh also states his attorney invited Amy’s attorney to reach out if anything
more was needed after the meet and confer letter. Amy’s attorney did not reach out, leaving the
impression that Amy had received enough to satisfy whatever inquiries she was making in
discovery. This argument once again misplaces the burden of production that remained on Josh
throughout this case. Amy was not required to continue to request Josh comply with her discovery
requests when she was receiving insufficient responses, nor was she obligated to confirm she
would be seeking an interest in Josh’s accounts when he had not provided her adequate information
to state such a claim.
       This Court has regularly upheld a trial court’s exclusion of evidence as a sanction for late
or nondisclosure. In Easterling v. Kendall, we explained that a “district court has authority to
                                                12
sanction parties for non-compliance with scheduling orders, including prohibiting parties from
introducing untimely disclosed evidence.” 159 Idaho 902, 910, 367 P.3d 1214 (2016). Likewise,
in McKim v. Horner, we upheld a district court’s exclusion of a lay witness who was not timely
disclosed. 143 Idaho 568, 571, 149 P.3d 843 (2006). Unfortunately, the conduct by Josh’s counsel
in preparation for trial is an occurrence that we witness all-too-often in the family law arena. For
whatever reason, these types of lawsuits are often treated in a less formal way, with one or both
parties failing to heed the requirements of scheduling orders and the rules governing such
proceedings. This case is a poster child for that approach. Josh has now appealed twice seeking to
assign blame on his opponent – Amy – or upon the court when the failure rests with him. It was
his failure to comply with the scheduling order, his failure to show up at the pretrial conference
when his presence had been mandated (in bold) by the court’s order, his failure to comply with
Amy’s discovery requests, and his failure to timely produce documents to support his separate
property claim. All of this led to the magistrate court’s discretionary decision to limit the evidence
he could produce to support his separate property claims. The magistrate court’s decision limiting
Josh’s presentation of evidence is well supported on this record. None of the four Lunneborg
factors were breached here. See Lunneborg v. My Fun Life, 163 Idaho 856, 863, 421 P.3d 187, 194
(2018). We affirm the district court.
B.     The district court did not err in affirming the magistrate court’s application of the
       community property presumption to the E-Trade IRA and E-Trade Individual
       accounts after Amy alleged the accounts were commingled.
       Josh argues that the district court and magistrate court erred in treating the E-Trade IRA
and the E-Trade Individual accounts jointly rather than evaluating each on its own individual
evidence and merits. That said, Josh submits the same law applies to each account and the lower
courts erred by applying a community property presumption to property owned prior to marriage.
Amy responds that Josh is trying to shift the burden of proving his separate property claims to
Amy and asking this Court to re-weigh the magistrate court’s factual findings.
       We begin our analysis of these principles by noting that Josh’s argument is built upon a
foundation that presumes the magistrate court abused its discretion in limiting his presentation of
evidence. Since we have affirmed the district court’s conclusion on that point, our discussion here
will focus on the evidence the magistrate court had before it when making its decisions.
       “The characterization of property as either community or separate presents a mixed
question of law and fact.” Papin, 166 Idaho at 24, 454 P.3d at 1107 (quoting Kawamura, 159 Idaho
                                                 13
at 3, 355 P.3d at 632). “Although the manner and method of acquisition of property are questions
of fact for the trial court, the characterization of an asset in light of the facts found is a question of
law over which we exercise free review.” Id. “Whether a specific piece of property is characterized
as community or separate property depends on when it was acquired, and the source of the funds
used to purchase it. The character of property vests at the time the property is acquired.” Id.
(quoting Kawamura, 159 Idaho at 4, 355 P.3d at 633).
        Idaho Code section 32-903 states that all property owned by a spouse before marriage
remains that spouse’s separate property. That said, all other property acquired after marriage,
including income on separate property, is community property. I.C. § 32-906. In Idaho, “income
derived during a period of marriage from the efforts, labor[,] and industry of the parties constitutes
community assets.” Hiatt v. Hiatt, 94 Idaho 367, 368 487, P.2d 1121, 1122 (1971). Because all
property acquired during marriage is presumed to be community property, a party wishing to show
that assets acquired during marriage are separate property bears the burden of proving with
reasonable certainty and particularity that the property is separate. Barton v. Barton, 132 Idaho
394, 396, 973 P.2d 746, 748 (1999).
        Alternatively, “[s]eparate property may be converted to community property through
commingling.” Robirds v. Robirds, 169 Idaho 596, 609, 499 P.3d 431, 444 (2021). Even so,
“[c]ommingling of separate and community property does not convert the separate property to
community property where the separate property can be identified through either direct tracing or
accounting.” Id. (quoting Papin v. Papin, 166 Idaho 9, 25, 454 P.3d 1092, 1108 (2019)). “When
separate and community property are commingled so that tracing is impossible, it is presumed to
be community property, and the burden is on the person asserting the separate character of the
property.” Id. at 609–10, 499 P.3d at 444–45.
        Josh relies on an Idaho Court of Appeals case, Josephson v. Josephson, 115 Idaho 1142,
1145, 772 P.2d 1236, 1239 (Ct. App. 1989), abrogated on other grounds by Bell v. Bell, 122 Idaho
520, 835 P.2d 1331 (Ct. App. 1992), to argue that “[w]here financial accounts are at issue, a party
can establish that community expenditures did not change the character of an asset by showing
that there is no possible way that community property funded the account.” In Josephson, the Court
of Appeals recognized:
        Where the parties have commingled their separate and community funds in a bank
        account, and treat them as one fund, it all becomes community property. Gapsch v.
        Gapsch, 76 Idaho 44, 277 P.2d 278 (1954). The commingling doctrine is a special
                                                  14
         application of the general presumption that all property acquired during the
         marriage is community property. Houska v. Houska, 95 Idaho 568, 512 P.2d 1317
         (1973). The party who asserts that the property is separate has the burden of
         persuasion, and must prove the property is separate with reasonable certainty and
         particularity. Id. This may be accomplished through evidence of tracing or
         accounting. See Evans v. Evans, 92 Idaho 911, 453 P.2d 560 (1969).
Id. The Court of Appeals cited Houska and Evans for the principle that if community expenditures
during the marriage equal or exceed community income, any added purchases or acquisitions
exceeding the community income necessarily are separate property. Id. While these are valid
points of law, they do not support Josh’s position based on the record before us.
         Josh argues that by applying this accounting principle, it is easy to determine that the funds
in the E-Trade IRA and E-Trade Individual account at the time of the divorce could not have come
from community property sources. Josh claims during the marriage, the community earned about
$60,000/year and it was undisputed that throughout the marriage community expenses exceeded
community income. Amy disputes Josh’s calculation, alleging that Josh testified he was making
about $6,000 a month after taxes, which “over two years would likely have been well over
$200,000.”6
         Relying in part on this Court’s decision in Maslen v. Maslen, the district court rejected
Josh’s argument, pointing out that “[r]etirement benefits, to the extent earned during marriage, are
deemed community property.” In Maslen, this Court recognized:
         Retirement benefits, to the extent earned during marriage, are deemed community
         property. Griggs v. Griggs, 107 Idaho 123, 686 P.2d 68 (1984); Shill v. Shill, 100
         Idaho 433, 599 P.2d 1004 (1979); Ramsey v. Ramsey, 96 Idaho 672, 535 P.2d 53
         (1975). Generally, community property will be divided in a substantially equal
         manner unless there are compelling reasons which justify otherwise. I.C. § 32-
         712(1); Rice v. Rice, 103 Idaho 85, 645 P.2d 319 (1982). Therefore, absent
         compelling reasons which justify otherwise, it is settled beyond dispute that there
         shall be a substantially equal division of pension benefits which were acquired
         during the time of the marriage.
121 Idaho 85, 88, 822 P.2d 982, 985 (1991).
         Josh maintains the district court erred because neither the E-Trade IRA nor the E-Trade
Individual account were “retirement benefits earned during the marriage.” We agree. However,



6
 It is unclear how Amy arrived at this calculation, other than to note that Amy calculated Josh’s income before taxes.
Again, there is little in the record to support Josh’s claims with the certainty required to prove a separate property
claim.
                                                         15
the district court’s error in relying on Maslen and the community property presumption does not
ultimately provide Josh the relief he seeks, given Josh’s admission that the E-Trade accounts were
commingled with community funds. Once the commingling of these funds was established, the
burden was on Josh to prove, either through direct tracing or accounting that the funds in those
accounts were his separate property. Robirds, 169 Idaho 596, 609, 499 P.3d 431, 444
       At trial, the magistrate court found “there was no evidence presented as to the balance of
either Capital One [E-Trade] account at the date of marriage, which is 9-29-2017. The earliest
balance we have is January 2018, which is post marriage.” Josh argues that he testified directly to
this point, and that his testimony was the only evidence in the record about this issue. The district
court affirmed the magistrate’s conclusion that Josh’s testimony, standing alone, without
documentary proof of the account’s balance on the date of marriage, was insufficient to overcome
the community property presumption. This is particularly the case where Josh admitted to
comingling community funds from the U.S. Bank account with both Capital One accounts.
       Amy put Josh on notice that she might claim an interest in his retirement accounts as
community property. The record before the Court does not include the entirety of Amy or Josh’s
discovery requests and responses; however, Amy asked Josh for documents related to his
retirement accounts on at least two occasions in addition to the mandatory disclosures he had to
make under the Rules. Amy then affirmatively stated her intent to pursue a community interest in
the retirement accounts in her pretrial memorandum based on the information then-available to
her, through her property and debt schedule.
       A party asserting a separate property interest bears the burden of proving that interest with
reasonable certainty and particularity. Houska, 95 Idaho at 568, 512 P.2d at 1317. Thus, even if
Josh’s retirement accounts were his separate property and untouched during the marriage, he had
the burden to submit evidence (through tracing or accounting) to prove as much. Based on the
magistrate court’s ruling that we affirm today, Josh’s testimony that he owned the retirement
accounts before marriage could not prove his assertion with “reasonable certainty and
particularity.” As found by the magistrate court, Josh needed to produce documentation
establishing how much, if anything, was in the accounts at the time of marriage to equitably divide
the community property from separate property. He would also have to account for how his
commingling affected the account balances, because, as stated, when commingled funds cannot
adequately be traced, all such funds are community funds. To adopt Josh’s approach would allow
                                                 16
a spouse to subjectively claim a piece of property as separate without requiring any evidence other
than testimony to support the character of the property. We have clearly held that more is required
in these commingling cases. See Robirds, 169 Idaho at 609–10, 499 P.3d at 444–45 (“When
separate and community property are commingled so that tracing is impossible, it is presumed to
be community property, and the burden is on the person asserting the separate character of the
property.”). The district court did not err in affirming the magistrate court’s application of the
community property presumption given the facts in this case.
C.     The district court did not err in affirming the magistrate court’s determination that
       the Capital One accounts were community property.
       Having concluded the lower courts appropriately applied the community property
presumption to Josh’s retirement accounts, we next consider whether Josh proved with reasonable
certainty and particularity that the accounts were his separate property. See Houska, 95 Idaho at
568, 512 P.2d at 1317. Although Josh’s ability to present documents and testimony was limited by
the magistrate court’s sanction, Josh contends several documents admitted by Amy could still
prove that the retirement accounts were his separate property.
       As we have noted, separate property may be converted to community property through
commingling. “The commingling doctrine is a special application of the general presumption that
all property acquired during marriage is community property.” Houska, 95 Idaho at 570, 512 P.2d
at 1319 (citing Stahl v. Stahl, 91 Idaho 794, 797, 430 P.2d 685, 687 (1967)). That said,
“[c]ommingling of separate and community property does not convert the separate property to
community property where the separate property can be identified through either direct tracing or
accounting.” Papin, 166 Idaho at 25, 454 P.3d at 1108 (quoting Baruch, 154 Idaho at 741, 302
P.3d at 366). However, “[w]hen separate and community property are commingled so that tracing
is impossible, it is presumed to be community property, and the burden is on the person asserting
the separate character of the property” to prove otherwise. Id. (quoting Martsch v. Martsch, 103
Idaho 142, 146, 645 P.2d 882, 886 (1982)). That party may prove separate property through
accounting evidence or direct tracing. Houska, 95 Idaho at 570, 512 P.2d at 1319.
       At several points in Josh’s appellate brief he attempts to trace the transfers between the
community U.S. Bank account and his allegedly separate retirement accounts. Amy argues that
this Court should not consider Josh’s belated tracing efforts because they were not performed
below. Indeed, the record fails to establish that Josh provided this tracing analysis before the

                                                17
magistrate court. Josh’s pretrial memorandum did not address Amy’s commingling claims, it did
not attempt to trace his separate property, nor did it include a property and debt schedule. In
denying Josh’s motion to reconsider, the magistrate court determined that Josh’s tracing efforts
were undermined by his failure to establish a beginning balance of the E-Trade accounts:
       Josh exclusively controlled the E-Trade accounts, yet he neglected to disclose or
       admit a single document establishing the balance of his accounts at the start of
       marriage. Josh bore the burden of proving his separate interest, yet he failed to
       provide the information necessary for the [c]ourt to determine if there was any
       balance in these accounts at the time of marriage. Without a starting value for the
       accounts, the [c]ourt used its discretion to divide community assets according to an
       equal percentage.
       We will review this analysis and Josh’s claims related to each account in turn below.
       1. E-Trade IRA
       Josh argues the magistrate court abused its discretion and committed reversible error when
it refused to consider admitted evidence establishing the amounts deposited in his E-Trade IRA
account prior to marriage. Josh contends that the district court erred in affirming that decision with
its holding that “[a]bsent evidence of the Capital One account balance prior to marriage and a full
accounting of the account activity during the marriage, the Appellant’s separate property cannot
be readily identified.”
       Josh cites Exhibit 13 (E-Trade IRA statements), admitted by Amy at trial, to establish a
beginning balance for the E-Trade IRA account:
       Admitted Exhibit 13 shows that prior to the marriage, Josh owned the E-Trade IRA.
       The 2017 Statement shows a year-end balance of $15,497.08. The 2017 year-end
       statement lists every single change in balance, deposit and withdrawal relating to
       the account. The only balance changes that occurred between the date of marriage
       and January 1, 2018 was a $13.02 dividend on 11/13/2017 and a $18.04 dividend
       on 11/16/2017.
Josh argues this statement is substantial and competent evidence that his separate property funded
the E-Trade IRA prior to marriage.
       Amy asks this Court to reject Josh’s effort to indirectly establish the value of the IRA
account at the date of marriage because he did not make this argument to the lower court. Amy
also cites several transactions that Josh omitted from his recitation: “There were sales of stock on
October 18, 2017, and December 7, 2017. There were also purchases of stock on October 18, 2017
(twice) and December 7, 2017.” Amy alleges that these sales and purchases of stock further
complicate the issue of identifying a value on the date of marriage.
                                                 18
        Josh did not include his motion to reconsider or memorandum in support in the record. At
any rate, in denying Josh’s motion to reconsider, the magistrate court rejected Josh’s belated
attempts to trace the accounts with reasonable certainty and particularity. Indeed, just because
Exhibit 13 was admitted at trial does not mean that the magistrate court was obligated to trace the
accounts on Josh’s behalf. The magistrate court determined:
        A motion to reconsider should not be used as a tool to present testimony that one
        party simply neglected to disclose or elicit during trial. From a public policy
        standpoint, such a practice could allow parties to withhold key information
        throughout the entire discovery and trial process, yet still present it to the court as
        evidence.
        Ultimately, the magistrate court determined that Josh’s testimony at trial did not clearly
separate the commingled funds. When asked if he had reimbursed the community funds with his
personal retirement assets, Josh responded that he had gotten “within $100 or $150.” The
magistrate court found this degree of specificity was insufficient when considering the multiple
deposits and withdrawals between the accounts.
        On intermediate appeal, the district court agreed with the magistrate court and found Josh
was attempting to shift the burden to Amy to prove which funds were his separate property among
commingled accounts. The district court determined that Josh had the burden of proof on that
point; he must prove “with reasonable certainty and particularity” which portion of the funds in
his accounts remained his separate property, and he failed to do so. Without evidence of the Capital
One account balances before marriage and an accounting of the account activity during marriage,
Josh’s separate property cannot be readily identified. Josh’s effort to establish the beginning
account balance on appeal is untimely and the district court decision on the E-Trade IRA account
is affirmed. See Herr v. Herr, 169 Idaho 400, 405, 496 P.3d 886, 891 (2021) (holding that
appellant’s post-trial tracing efforts were too late).

        2. E-Trade Individual Account
        Josh likewise argues that the magistrate court abused its discretion when it refused to
consider substantial and competent evidence that the E-Trade Individual account was funded with
separate property. At trial Amy admitted the E-Trade Individual account statements into evidence.
The earliest statement showed an account balance of $9,828 as of January 1, 2018. Like the E-
Trade IRA account, the magistrate court found Josh’s failure to prove the account balance for the
E-Trade Individual account as of the date of marriage fatal to his separate property claim.

                                                  19
       Josh claims the magistrate court placed too high a burden on him to prove the balance. He
argues that there were no community funds that could have been used for the $9,828 deposit as of
January 1, 2018, because the only community income the couple had between September 27, 2017,
and January 1, 2019, was from Josh’s employment with Slayden, which was deposited directly
into the joint U.S. Bank account. Amy counters that Josh’s claim is unsupported by the record.
Because Josh did not provide any information about the beginning balance of the account in
discovery, Amy claims there is no way to know whether the account was funded with community
or individual funds. Indeed, as Amy points out, the couple received about $7,000 in cash in
wedding gifts that Josh allegedly took for himself. Amy also testified that Josh received a $5,000
bonus after marriage when the parties moved to Spokane. Thus, there are other community sources
that could have funded the account.
       Still, Josh highlights several transfers between the E-Trade Individual account and the U.S.
Bank account in an effort to trace his separate property. That said, identifying that at least six
transfers occurred between the accounts weakens Josh’s argument that there was no commingling
and that Amy somehow bore the burden of proving Josh’s separate property. During trial, Josh
admitted he deposited money from his Capital One accounts into the joint checking account, and
deposited money from the joint checking account into his Capital One accounts. He explained that
he moved the extra money from the joint checking account into his Capital One accounts to earn
a better interest rate. Josh testified that during the marriage, the difference between the money he
deposited and withdrew between the joint checking account and his retirement account was “$100
or $150.” The magistrate court found that this evidence was insufficient considering the nature of
the commingling between the accounts. The district court affirmed and held that Josh’s separate
property could not be readily identified. We affirm that conclusion.
       Josh also claims that a February 2019 deposit of $22,000 coincided with Amy’s agreement
to reimburse Josh for a $22,000 down payment on their residence that Josh made with his separate
property. The magistrate court agreed with Josh in this regard and found that the down payment
proceeds were Josh’s separate property, entitling him to a reimbursement of $21,657.34 from the
sale of the home. The parties were to evenly split the remaining proceeds. Josh argues this award
was nullified when the magistrate court subsequently awarded Amy a 50% interest in the E-Trade
Individual account where Josh ostensibly had deposited the proceeds from the sale of the house.
Amy suggests this argument should not be considered because it was not made to the magistrate
                                                20
court and that Josh did not receive an adverse ruling from the magistrate court. Neither the
magistrate court’s order denying Josh’s motion to reconsider nor the district court’s opinion on
appeal discusses what happened with the down payment proceeds. Josh did not include his motion
to the magistrate court, or his memorandum submitted to the district court with the record on
appeal, leaving this Court with no ability to verify whether this argument was made below. Without
an adequate record, this Court presumes the omitted portion supports the lower court’s decision.
See Groveland Water & Sewer, Dist. v. City of Blackfoot, 170 Idaho 53, 505 P.3d 722, 728 (2022)
(citations omitted). Josh did not preserve this narrow argument for review. Thus, we affirm the
district court’s decision on the E-Trade Individual account.
       3. T-O Engineers 401(k)
       Josh also argues that the magistrate court erred by classifying retirement income received
during the marriage for work performed before the marriage as community property. It is unclear
what the proper presumption is when property was earned prior to marriage but was acquired after
marriage. Idaho Code section 32-903 states that all property owned by a spouse before marriage
remains that spouse’s separate property. But “[t]here is a rebuttable presumption that all property
acquired during marriage—in this case, contributions and increases in the account—is community
property.” Maslen v. Maslen, 121 Idaho 85, 90, 822 P.2d 982, 987 (1991) (citing I.C. § 32-906;
Shumway v. Shumway, 106 Idaho 415, 679 P.2d 1133 (1984); Eliasen v. Fitzgerald, 105 Idaho
234, 668 P.2d 110 (1983)). When the increased value of a retirement account results “from
inflation or other market factors,” it is considered separate property. Id. When “the increase was
from ‘income’ from the separate property investment,” it is considered community property. Id.
       Josh worked for T-O Engineers from 2012 to 2014. Josh and Amy were married on
September 29, 2017. At the time of marriage, the T-O 401(k) plan had a balance of $0. On
November 10, 2017, $20,293.16 was deposited into the account. Josh failed to explain why T-O
Engineers funded the 401(k) nearly three years after his employment with them ended, but he
testified that only his employer could contribute to the account. By May 2019, the account balance
was $21,867.35. The magistrate court weighed Josh’s testimony that he held the account before
marriage against the balance of the account at the time of marriage. From the evidence, the court
concluded the $21,867.35 increase all took place during marriage, and before marriage there were
zero dollars in the account. The magistrate court found that Josh provided no adequate explanation
of where the money came from and concluded, based on the presumption cited above, “any

                                                21
positive balance on this account occurred during the marriage.” Thus, the court awarded Amy a
50% community property interest in that amount. The district court affirmed and held the
magistrate court did not err by classifying the increased income as community property and
dividing it equally.
       Although Josh did not work for T-O Engineers during the marriage, he failed to prove with
reasonable certainty that the money that went into the account was his separate property and no
community funds contributed to the account. The dissent weighs the evidence and testimony from
Josh to conclude that such testimony is sufficient to overcome the presumption relied upon by the
magistrate court in making its findings. We cannot agree. This Court can only consider the record
submitted by the parties to determine whether substantial evidence supports the lower court’s
conclusion. Papin, 166 Idaho at 24, 454 P.3d at 1107 (quoting Kawamura, 159 Idaho at 3, 355
P.3d at 632) (the manner and method of acquisition of property are questions of fact for the trial
court). The magistrate court weighed the facts and found against Josh. Without speculating, this
Court cannot determine what occurred. The dissent admits as much, noting “we do not know the
specifics of why T-O Engineers deposited the funds into the account when it did.” Were these
funds, deposited some three years after Josh stopped working for T-O Engineers, a form of delayed
salary paid during the marriage? If so, they were community property. Martsch v. Martsch, 103
Idaho 142, 147, 645 P.2d 882, 887 (1982) (“All salaries are community property[.]”). We simply
cannot tell from the record. Ultimately it was Josh’s burden to trace the 401(k) amounts with
sufficient specificity to remove this issue from speculation. He failed to do that to the trial court’s
satisfaction and the district court affirmed. We affirm the district court’s conclusion that the
magistrate did not err by classifying the T-O Engineers 401(k) as community property.
D.     The district court abused its discretion in denying Amy’s request for attorney fees on
       intermediate appeal.
       Amy cross-appeals from the district court’s decision, arguing it erred in denying her request
for an award of attorney fees. A district court’s denial of fees under Idaho Code section 12-121
will not be overturned absent an abuse of discretion. Garner v. Povey, 151 Idaho 462, 468, 259
P.3d 608, 614 (2011) (citing Chavez v. Barrus, 146 Idaho 212, 225, 192 P.3d 1036, 1049 (2008)).
“As long as the court correctly perceived the issue as one of discretion, acted within the outer
boundaries of its discretion, acted consistently with the legal standards applicable to the specific
choices available to it, and reached its decision by the exercise of reason, we will not disturb the

                                                  22
decision on appeal.” Allen v. Campbell, 169 Idaho 125, 129, 492 P.3d 1084, 1088 (2021) (quoting
Wadsworth Reese, PLLC v. Siddoway & Co., PC, 165 Idaho 364, 369, 445 P.3d 1090, 1095
(2019)).
        The district court denied Amy’s request for attorney fees because Amy “failed to provide
any authority or argument to support her request for attorney fees.” However, in her Respondent’s
Brief filed before the district court, Amy stated the following in support of her request for attorney
fees:
        Amy requests an award of attorney’s fees on appeal pursuant to Idaho Code § 12-
        121 and IRFLP 908. Amy was required to employ counsel to represent her in
        opposing this appeal. Amy requests that she recover from Josh the attorney fees
        incurred by Amy in defending against this appeal.
        Amy requests her attorney’s fees pursuant to Idaho Code section § 12-121 and
        IRFLP 908 on the grounds that this appeal is frivolous, unreasonable and without
        foundation. Josh is simply asking on appeal to have this Appellate Court re-weigh
        evidence and reach a different conclusion than the trial court. Josh has failed to
        identify any legitimate legal grounds for reversing the trial court’s decision.
        The trial court errors alleged by Josh are, in actuality, directly attributable to one or
        more of the following: (1) Josh failed to disclose the documents necessary to
        support his separate property claims; (2) Josh seemingly [sic] failed to timely
        review documents filed in the case, specifically Amy’s Pretrial Memorandum; (3)
        Josh failed to attend the pretrial; and (4) Josh failed to adequately support his case
        at trial in light of the arguments being made in this appeal.
        Josh’s decisions were consciously and voluntarily made. As explained below,
        Josh’s attempt to present new arguments on appeal and to repair his deficiencies in
        discovery and at trial are frivolous, unreasonable and without foundation. Amy
        should recover from Josh her attorney’s fees incurred in opposing this appeal.
        Amy also requests her attorney’s fees pursuant to Idaho Code § 12-123 for
        sanctions on the grounds that Josh’s conduct in filing this appeal is frivolous for the
        same reasons described above and below. Amy should recover from Josh her
        attorney’s fees incurred in opposing this appeal.
        Amy contends this is sufficient argument and authority to support an award of attorney
fees. Amy cited four specific reasons why Josh’s conduct warranted an award of attorney fees,
many of which were mentioned by the district court in affirming the magistrate court’s decision
and rejecting Josh’s arguments. Josh claims that Amy’s bare assertions do not satisfy the
requirement that a request for fees be supported by analysis or authority explaining why Josh’s
appeal is frivolous. In support, Josh suggests that this distinction is made clear in Thomas v.
Madsen, 142 Idaho 635, 132 P.3d 392 (2006):

                                                   23
          In Madsen, the Supreme Court conducted an analysis regarding whether the district
          court erred in finding that the arguments were “frivolous.” Reversing the district
          court, the Supreme Court noted that the argument, while not a winning argument,
          was not “frivolous” because “No appellate court in Idaho has addressed whether
          there should be an inference or presumption that one family member’s use of a road
          across another family member’s property is permissive.” Id. at 639, 132 P[.3d] at
          396. Addressing the second issue, the Supreme Court looked at whether the
          argument regarding whether the parcel was “landlocked” was frivolous. Id. Finding
          that it was not entirely irrelevant to the analysis, the Supreme Court found that this
          defense was not “frivolous.”
          This passage from Madsen merely stands for the principle that attorney fees may not be
awarded under Idaho Code section 12-121 when the case involves an issue of first impression. See
McCann v. McCann, 152 Idaho 809, 823, 275 P.3d 824, 838 (2012) (affirming a district court’s
denial of attorney fees under section 12-121 where an issue of first impression was raised). Here,
the district court denied Amy’s request based on its determination she failed to present sufficient
argument or authority to support an attorney fee award. Based on the above-quoted statement from
Madsen in her brief, Amy provided adequate support for her request; thus, the district court abused
its discretion. We reverse the district court’s denial of Amy’s request for attorney fees and remand
for consideration of the merits of her request.
E.        Amy is awarded attorney fees on appeal.
          Amy requests attorney fees on appeal under Idaho Code section 12-121 and IRFLP 9087
for the same reasons identified before the district court. Idaho Code section 12-121 allows attorney
fees in a civil action if the appeal merely invites the Court to second-guess the findings of the
lower court. Owen v. Smith, 168 Idaho 633, 647, 485 P.3d 129, 143 (2021) (citing Bach v. Bagley,
148 Idaho 784, 797, 229 P.3d 1146, 1159 (2010)). Attorney fees may also be awarded under
section 12-121 “if the appeal was brought or defended frivolously, unreasonably, or without
foundation.” Id. at 647–48, 485 P.3d at 143–44. An award of fees under section 12-121 is within
this Court’s discretion. Id.
          Amy argues that Josh’s appeal is frivolous, unreasonable, and without foundation. Amy
contends Josh is simply asking this Court re-weigh the evidence and reach a different conclusion
than the trial court without identifying any legitimate grounds for reversing the decision. Josh




7
    IRFLP 908 has been renumbered as IRFLP 902.
                                                   24
argues that Amy’s request for attorney fees on appeal should be denied for the same reasons the
district court denied it below.
       We grant a portion of Amy’s attorney fees under section 12-121 on appeal. Josh has
presented arguments that were not properly raised to the lower courts to help trace the money in
the retirement accounts as his separate property, he also continued to attempt to shift the burden
of proof to Amy for the obligation to establish the separate nature of his property. This burden
remains his and any argument to the contrary is unreasonable and without foundation. That said,
Josh did raise arguments about the proper scope of a magistrate court’s sanctions and the propriety
of limiting his proof given the community spending more money than it took in, citing Josephson
v. Josephson, 115 Idaho 1142, 1145, 772 P.2d 1236, 1239 (Ct. App. 1989), abrogated on other
grounds by Bell v. Bell, 122 Idaho 520, 835 P.2d 1331 (Ct. App. 1992). This was not a frivolous
argument and merited consideration by this Court on appeal. As a result, we will apportion a fee
award to Amy of 75%, determined in our discretion, of the reasonable attorney fees Amy expended
in defending against Josh’s appeal to this Court. See Lola L. Cazier Revocable Tr. v. Cazier, 167
Idaho 109, 123, 468 P.3d 239, 253 (2020) (quoting Galvin v. City of Middleton, 164 Idaho 642,
648, 434 P.3d 817, 823 (2019) (this Court apportioned attorney fees awarded under section 12-
121, applying “a more holistic view to examine whether the non-prevailing party argued the issues
in ‘good faith’ or ‘without a reasonable basis in fact or law.’ ”).
       Separately, Amy requests her attorney fees under Idaho Code section 12-123 as a sanction
against Josh, alleging that his conduct in filing this appeal is frivolous for the same reasons
described above. This Court has held that section 12-123 does not apply on appeal; thus, an award
of fees on this basis is not appropriate. “[Idaho Code section 12-123] does not apply on appeal.”
Papin v. Papin, 166 Idaho 9, 43, 454 P.3d 1092, 1126 (2019) (citing Tapadeera, LLC v. Knowlton,
153 Idaho 182, 189, 280 P.3d 685, 692 (2012); see also Spencer v. Jameson, 147 Idaho 497, 507,
211 P.3d 106, 116 (2009) (“[A]ttorney fees are not awardable under I.C. § 12-123 for the appellate
process.”).
                                          V. CONCLUSION
       We affirm the district court’s determination that Josh failed to establish that the retirement
accounts were his separate property. We reverse the district court’s denial of Amy’s request for
attorney fees and remand for consideration on the merits. We apportion an award of Amy’s
attorney fees as noted above, and we award costs on appeal to Amy as the prevailing party.

                                                  25
       Justices MOELLER, and ZAHN CONCUR.

STEGNER, J., concurring in part and dissenting in part.

       I concur with most of the majority opinion. However, I take exception to the conclusion
that Josh Erickson’s 401(k) account is community property. I do not think the majority’s
conclusion that the 401(k) account is community property is supported by the record. Therefore, I
respectfully dissent.
       In general, “[t]he characterization of property as either community or separate presents a
mixed question of law and fact.” Papin v. Papin, 166 Idaho 9, 24, 454 P.3d 1092, 1107 (2019)
(quoting Kawamura v. Kawamura, 159 Idaho 1, 3, 355 P.3d 630, 632 (2015)). “Although the
manner and method of acquisition of property are questions of fact for the trial court, the
characterization of an asset in light of the facts found is a question of law over which we exercise
free review.” Id. Thus, on review, this “Court reviews the trial court (magistrate) record to
determine whether there is substantial and competent evidence to support the magistrate’s findings
of fact and whether the magistrate’s conclusions of law follow from those findings.” Med.
Recovery Servs., LLC v. Eddins, 169 Idaho 236, 241–42, 494 P.3d 784, 789–90 (2021) (quoting
Medrain v. Lee, 166 Idaho 604, 607, 462 P.3d 132, 135 (2020)).
       “Whether a specific piece of property is characterized as community or separate property
depends on when it was acquired and the source of the funds used to purchase it. The character of
property vests at the time the property is acquired.” Papin, 166 Idaho at 4, 355 P.3d at 633 (quoting
Kawamura, 159 Idaho at 3, 355 P.3d at 632). “[A]ll property owned by a spouse before marriage
and property acquired after marriage with the proceeds of separate property remain that spouse’s
separate property.” Id. (quoting Baruch v. Clark, 154 Idaho 732, 737, 302 P.3d 357, 362 (2013))
(alteration in original). “However, all other property acquired after marriage—including income
on separate property—is community property.” Id. “Therefore, there is a rebuttable presumption
that all property acquired during marriage is community property.” Id. “[A] party wishing to show
that assets acquired during marriage are separate property bears the burden of proving with
reasonable certainty and particularity that the property is separate.” Id. (quoting Baruch, 154 Idaho
at 737, 302 P.3d at 362).
       The magistrate court’s legal conclusion that Josh’s 401(k) account is community property
does not follow from the court’s factual findings. While this Court is bound by the record before

                                                 26
us, we freely review the magistrate court’s conclusions of law based upon that record. Id. at 3, 355
P.3d at 632 (“[T]he characterization of an asset in light of the facts found is a question of law over
which we exercise free review.”). The only piece of evidence in the record supporting the
conclusion that the 401(k) account is community property is when the funds were acquired:
I readily acknowledge that the funds were deposited in the 401(k) account during the marriage.
However, every other piece of evidence in the record cuts directly against the conclusion that the
account is a community asset. The record shows that Josh worked for T-O Engineers from 2012
to 2014, prior to his marriage to Amy. Three years after his employment with T-O Engineers
ended, Josh and Amy were married. Josh did not work for T-O Engineers at the time he was
married, nor at any other point during the marriage. In addition, Josh testified without contradiction
that T-O Engineers was the only entity that could deposit funds into the 401(k) account. It is
undisputed that he could not personally contribute to the account. Thus, while we do not know the
specifics of why T-O Engineers deposited the funds into the account when it did, we do know that
T-O Engineers deposited the funds due to Josh’s pre-marital employment with T-O Engineers and
that Josh’s employment relationship with T-O Engineers ended several years prior to the marriage.
Freely reviewing the magistrate court’s conclusion of law based on this undisputed evidence, I
conclude that the 401(k) account is Josh’s separate property.
       The date that property is acquired is important in determining its characterization; however,
it is not the end of the analysis. Based on all the evidence in the record, I would conclude that the
retirement funds earned by Josh three years prior to his marriage to Amy were Josh’s separate
property. In my view, Josh met his burden to show that the 401(k) was his separate property and,
therefore, the district court erred in affirming the magistrate court’s conclusion to the contrary.
Accordingly, I respectfully dissent.
       Justice BRODY CONCURS.




                                                 27